DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “neural type” in claim 8 and 19 is used by the claim to mean “type of skin,” while the accepted meaning is “relating to a nerve or the nervous system” The term is indefinite because the specification does not clearly redefine the term. In other words, the examiner does not understand “neural type” used in the context of skin type as outlined in claims 8 and 19, and the specification offers no clear definition. For the purposes of claim interpretation, “neural type” is interpreted as normal skin type.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014-0136590 A) in view of Liu (CN 10-7945173 A) (see provided translations at the end of each reference).
Re. claim 1 and 14, Kim discloses a light output device for caring for a skin of a user, the light output device comprising: 
a plurality of light sources configured to irradiate light (figure 3, light sources 30);
a camera configured to capture an image of a face of the user (abstract; figure 1, camera module 70); and 
a processor configured to acquire a skin state of each part of the face based on a first-type face image captured through the camera and the skin care model, and control light output of the plurality of light sources based on the acquired skin state (description, page 4, lines 130-134 – camera is sued to capture and observe skin through images transmitted onto a display, and controlling the light to output in response to skin condition).
Kim does not teach the caring of the skin using artificial intelligence and deep learning algorithm to infer skin state.
Liu discloses a skin-state monitoring system using artificial intelligence comprising:

Kim and Liu are analogous arts within the field of techniques for monitoring skin condition, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin condition monitor in the light output device of Kim to incorporate the artificial intelligence module of Liu in order to more quickly and accurately detect skin conditions for light treatment.

Re. claims 2, Liu further teaches wherein the processor: 
classifies the first-type face image into a plurality of main parts and acquires a plurality of first-type partial images respectively corresponding to the plurality of classified main parts, and converts the plurality of acquired first-type partial images into a plurality of second-type partial images and a plurality of third-type partial images (paragraph 0045-0047 – method includes using pictures captured marked with disease areas [partial images] and perform feature extraction on the input image).

Claims 3-7, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014-0136590 A)  in view of Liu (CN 10-7945173 A) as applied to claims 1-2, 14 above, and further in view of Chibber (US 2007/0064985 A1).
Re. claim 3 and 15, the combined invention of Kim and Liu teaches all of the elements of the claimed invention as stated above, but does not teach the partial images of the first type is an RGB type, the second type is an infrared (IR) type and the third type is an ultraviolet (UV) type.
Chibber teaches a skin-state monitoring system wherein partial images of the first type is an RGB type, the second type is an infrared (IR) type and the third type is an ultraviolet (UV) type 
Kim/Liu and Chibber are analogous arts within the field of techniques for monitoring skin condition, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the image types of Chibber in order to examine/analyze images for skin conditions (abstract).

Re. claims 4-5 and 16, Liu further teaches wherein the memory further stores an image conversion model for converting the first-type partial images into the second-type partial images and the third-type partial images, and wherein the image conversion model is an artificial neural network based model learned using a deep learning algorithm or a machine learning algorithm; and
wherein the image conversion model is composed of a convolutional neural network (CNN). (paragraph 0027 – skin detection uses deep learning algorithm to extract features [partial images] from the input image; paragraph 0035-0037 – the present invention improves upon the faster R-convolutional neural network [RCNN algorithm] to include a wider convolutional layer to help extract features more efficiently).

Re. claims 6 and 17, Liu further teaches wherein the processor determines the skin state from the plurality of second-type partial images and the plurality of third-type partial images, using the skin care model (paragraph 0045-0047 – method includes using pictures captured marked with disease areas [partial images] and perform feature extraction on the input image to identify the skin conditions).

Re. claims 7 and 18, Liu further teaches wherein the skin state includes at least one of the amount of oil, a degree of wrinkles, the amount of moisture, a degree of elasticity, a degree of pigmentation or a degree of damage vulnerability of each part (paragraph 0066 – classification layer of the neural network model involves determining the disease category of the skin).

Re. claim 12 and 20, Kim further teaches wherein the processor determines a light irradiation time and a light irradiation intensity of the plurality of light sources based on the skin state of each part (paragraph 0027-0030, light quantity and wavelength is based on skin condition and database).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014-0136590 A)  in view of Liu (CN 10-7945173 A) as applied to claims 1-2, 14 above, and further in view of Zhou (US 2012/0209151 A1).
Re. claim 13, the combined invention of Kim/Liu teaches all of the elements of the claimed invention as stated above, but does not teach a sound output unit, wherein the processor outputs information on the acquired skin state through the sound output unit.
Zhou teaches the skin treatment device further comprising a sound output unit, wherein the processor outputs information on the acquired skin state through the sound output unit (paragraph 0038; claim 5 – electronic control unit receives data relating to skin condition and displays information through visual or sound effects).
Kim/Liu and Zhou are analogous as they are within the field of techniques for monitoring skin condition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the sound module of Zhou in order to communicate the need for treatment to the patient.

Claims 8-11 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014-0136590 A)  in view of Liu (CN 10-7945173 A) as applied to claims 1-2, 14 above, and further in view of Koruga (US 2009/024560 A1).
Re. claim 8 and 19, the combined invention of Kim/Liu teaches all of the elements of the claimed invention as stated above, but does not teach the processor determines a skin type of each part of the face based on the skin type, wherein the skin type includes a normal type and a damage type, wherein the normal type includes a dry type, an oily type, a neural type, a combination type, and wherein the damage type includes a serious pigmentation type and a serious damage vulnerability type.
Koruga teaches a skin-state monitoring system wherein the processor determines a skin type of each part of the face based on the skin type, wherein the skin type includes a normal type and a damage type, wherein the normal type includes a dry type, an oily type, a neural type, a combination type, and wherein the damage type includes a serious pigmentation type and a serious damage vulnerability type (paragraph 0269 – image analysis can be used to determine oil concentration, skin related tumors, etc.; paragraph 0328 – analysis can reveal dry skin; paragraph 0231 – biophysical properties determining skin state includes pigmentation, percent burn classification [damage] while healthy skin is compared to malignant skin around a reference wavelength comparing spectra signatures).
Kim/Liu and Koruga are analogous as they are within the field of techniques for monitoring skin condition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the processing different skin types as taught by Koruga in order to analyze different skin conditions in images for possible medical and non-medical treatment recommendations and follow-ups (paragraph 0020).

Re. claim 9-10, Koruga further teaches wherein, when a degree of pigmentation is equal to or greater than a certain degree of pigmentation, the processor determines that the skin type is the serious pigmentation type, regardless of the normal type; and
when a degree of damage vulnerability is equal to or greater than a certain degree of vulnerability, the processor determines that the skin type is the serious pigmentation type, regardless of the normal type (paragraph 0027 – obtaining dermal biophysical properties [skin types] comprises performing spectral analysis of the degrees of polarizations of reflection and absorption and re-mission of incident light from skin structures for obtaining properties such as pigmentation and skin damage).

Re. claim 11, Kim further teaches wherein the processor: 
controls light output of the plurality of light sources to perform a light output mode in a normal care mode, when the skin type is the normal type, and controls light output of the plurality of light sources to perform the light output mode in a concentrated care mode, when the skin type is a damage type (paragraph 0031 – density of light sources can be adjusted according to the position to ensure stronger light densities are irradiated to areas of interest, reduced light to other areas or does not reach).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dijkstra (US 2019/0030359 A1) discloses a light therapy device using artificial intelligence.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792